                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


JAMES ALEXANDER LOGAN,

              Plaintiff,

v.                                                       Case No. 3:19-cv-717-J-34MCR

CAPT. NANCY S. CRAWFORD,
et al.,

          Defendants.
________________________________

                                           ORDER
                                      I.     Status

      Plaintiff James Logan, an inmate in the custody of the Florida Department of

Corrections (FDOC), initiated this action on June 7, 2019,1 by filing a pro se Civil Rights

Complaint (Doc. 1) pursuant to 42 U.S.C. § 1983. In the Complaint, Logan names as

defendants Nancy Crawford, W. Archie, S. Billy, J. Carter, J. Rivas, G. Waldron, C. Lane,

C. Hodgeson, B. Jonas, B. Dillon, F. Cruz, J. Alston, L. McDonald, E.M. Rosado, and P.

Morgan. Logan alleges that on June 24, 2018, the Defendants conspired to gas him

without justification, deprive him of property and meals immediately thereafter, and cover

up their misconduct. See generally Complaint. As relief, Logan seeks compensatory and

punitive damages.

      Before the court is Defendants Morgan, Cruz, Jonas, and McDonald’s motion to

strike in forma pauperis status and motion to dismiss (Motion; Doc. 33), filed on December

23, 2019. In the Motion, Defendants argue that (1) Logan has had “three strikes” such


      1   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).
that he should not be entitled to in forma pauperis status; and (2) he has failed to state a

claim upon which relief can be granted. Motion at 1. Logan filed a response in opposition

(Response; Doc. 39) on March 5, 2020. The Motion is ripe for review.

                               II.    Three-Strikes

       Defendants contend that Logan has previously filed at least three cases that have

been dismissed on the grounds that they were frivolous, malicious, or failed to state a

claim upon which relief could be granted. Motion at 2-3. According to Defendants, the

following cases count as “strikes”: (1) Logan v. Neel, Case No. 3:11-cv-646-J-12TEM

(M.D. Fla. 2011) (Case No. 11-cv-646); (2) Logan v. Licata, Case No. 2:02-cv-66-FTM-

29DNF (M.D. Fla. 2002) (Case No. 02-cv-66); and (3) Logan v. Savage, Case No. 2:01-

CV-588-FTM-29DNF (M.D. Fla. 2001) (Case No. 01-cv-588).2 Id. at 4. Defendants

maintain the Complaint should be dismissed or Logan should be required to pay the full

filing fee. Id. at 3. In his Response, Logan contends, in a conclusory manner, that

Defendants’ three-strike argument is meritless and cites in support of this contention an

order from one of his previous civil rights cases that discussed Case Nos. 02-cv-66 and

01-cv-588 in the same context. Response at 1.

       The Prison Litigation Reform Act (PLRA) amended 28 U.S.C. § 1915 by adding

the following subsection:

                     (g) In no event shall a prisoner bring a civil action or
              appeal a judgment in a civil action or proceeding under this
              section if the prisoner has, on 3 or more prior occasions, while


       2 In Case No. 01-cv-588, the district court dismissed Logan’s pro se civil rights
complaint without prejudice because Logan conceded in the complaint that he had not
yet completed the administrative remedy process. Mot. Ex. 1. The district court made the
same determination in Case No. 02-cv-66. Mot. Ex. 2. In Case No. 11-cv-646, the district
court dismissed Logan’s pro se civil rights complaint because he failed to a state a claim
upon which relief could be granted. Mot. Ex. 3.
                                             2
              incarcerated or detained in any facility, brought an action or
              appeal in a court of the United States that was dismissed on
              the grounds that it is frivolous, malicious, or fails to state a
              claim upon which relief may be granted, unless the prisoner is
              under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). Section 1915(g), commonly referred to as the “three strikes”

provision, requires this Court to consider prisoner actions dismissed before, as well as

after, the enactment of the PLRA. The Eleventh Circuit has interpreted § 1915(g) to mean

that dismissals on only three specific grounds constitute a strike; frivolity, maliciousness,

and failure to state a claim upon which relief may be granted. See Daker v. Comm’r, Ga.

Dep’t of Corr., 820 F.3d 1278, 1284-85 (11th Cir. 2016) (“[T]hese three grounds are the

only grounds that can render a dismissal a strike.”) (emphasis in original).

       Respondents rely on an Eleventh Circuit decision in which the court held, in part,

that a district court’s determination that a previous lawsuit dismissed for a failure to

exhaust administrative remedies constituted a strike under § 1915(g), because “[a] claim

that fails to allege the requisite exhaustion of remedies is tantamount to one that fails to

state a claim upon which relief may be granted.” Rivera v. Allin, 144 F.3d 719, 731 (11th

Cir. 1998), abrogated by Jones v. Bock, 549 U.S. 199, 127 (2007). Notably, in Rivera, the

plaintiff had failed to allege any facts related to exhaustion of administrative remedies,

which the Eleventh Circuit considered at the time to be a necessary pleading requirement.

Id. As the plaintiff did not plead exhaustion, the Eleventh Circuit held that a dismissal for

failure to exhaust counted as a strike. Id. However, in Jones, the United States Supreme

Court held “that failure to exhaust is an affirmative defense under the PLRA,” but “inmates

are not required to specially plead or demonstrate exhaustion in their complaints.” Jones,

549 U.S. at 216. The Supreme Court explained that “[w]hether a particular ground for



                                             3
opposing a claim may be the basis for dismissal for failure to state a claim depends on

whether the allegations in the complaint suffice to establish that ground, not on the nature

of the ground in the abstract.” Id. at 215. So, while a plaintiff is not required to plead

exhaustion, if the allegations in the complaint demonstrate the presence of an affirmative

defense, such as lack of exhaustion, then the plaintiff has failed to state a claim upon

which relief can be granted. See id. at 216 (noting “that is not to say that failure to exhaust

cannot be a basis for dismissal for failure to state a claim.”); see also Anderson v. Donald,

261 F. App'x 254, 255 (11th Cir. 2008) (reasoning that in light of Jones “a complaint may

be dismissed if an affirmative defense, such as failure to exhaust, appears on the face of

the complaint.”). As recently as January of this year, the Eleventh Circuit approvingly cited

Rivera for the proposition that a dismissal for failure to exhaust administrative remedies

“counts as a strike under our precedent.” White v. Lemma, 947 F.3d 1373, 1379 (11th

Cir. 2020) (citing Rivera, 144 F.3d at 728-31); see also Nelson v. Singer, No. 3:12-cv-

361-J-20JRK, 2013 WL 2285088, at *1 (M.D. Fla. May 22, 2013) (acknowledging that the

court “must follow the Eleventh Circuit’s precedent in Rivera” and count a dismissal for

failure to exhaust as a strike under § 1915(g)).

       Indeed, a jurist of this Court had determined that one of Logan’s prior lawsuits,

Case No. 01-cv-588, constituted a strike because Logan admitted he had not exhausted

his administrative remedies. See Logan v. Chestnut, No. 3:08-cv-993-J-12JRK, 2011 WL

1419647, at *1 (M.D. Fla. Apr. 13, 2011). As noted by Logan in his Response, in that

same case, the court, after writing an extensive analysis, declined to consider the

dismissal of Case No. 02-cv-66 as a strike “because it appears that the Plaintiff complied

with all of the requirements to exhaust his administrative remedies.” Id. Even if the Court



                                              4
accepted the same rationale as expressed in Chestnut, upon review Logan still has three

strikes. Regardless of whether the dismissal of Case No. 02-cv-66 counts as a strike, the

dismissal of Case Nos. 01-cv-588 and 11-cv-646 still count as strikes. After researching

Logan’s previous lawsuits, the Court takes judicial notice of Logan v. Crawford, et al., No.

19-10906-E, which the Eleventh Circuit dismissed as frivolous on May 29, 2019. The

dismissal of this case is a strike. As such, Logan had three or more qualifying dismissals;

Case Nos. 01-cv-588,11-cv-646, and 19-10906-E; prior to filing this suit on June 14, 2019.

Additionally, the allegations in Logan’s Complaint and motion to proceed in forma

pauperis do not warrant the imminent danger exception to dismissal.

       Under Eleventh Circuit precedent, a three-strike litigant “must pay the filing fee at

the time he initiates the suit.” Dupree v. Palmer, 284 F.3d 1234, 1236 (11th Cir. 2002)

(emphasis in original). For this reason, the Eleventh Circuit specifically held that, a district

court is not required to give a prisoner an opportunity pay the full filing fee prior to

dismissal. Id. Instead, “the proper procedure is for the district court to dismiss the

complaint without prejudice when it denies the prisoner leave to proceed in forma

pauperis pursuant to the three strikes provision of § 1915(g).” Id. Accordingly, because

Logan had at least three-strikes under § 1915(g) before initiating this action, the

Complaint is due to be dismissed. See id. As such, the Motion is due to be granted to the

extent that it seeks dismissal under § 1915(g); however, the remainder of the Motion is

due to be denied as moot.

       In consideration of the foregoing, it is now




                                               5
      ORDERED:

      1.     Defendants’ Motion (Doc. 33) is GRANTED to the extent Defendants seek

to strike Logan’s in forma pauperis status and dismiss the case, but DENIED as moot as

to the remaining issues raised.

      2.     The Court’s Order (Doc. 6) granting Logan in forma pauperis status is

VACATED.

      3.     This case is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(g).

      4.     The Clerk shall enter judgment dismissing this case without prejudice,

terminate any pending motions, and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 31st day of March, 2020.




Jax-8
C:
James Alexander Logan, FDOC #Y00683
Counsel of Record




                                          6
